                IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


Food Lion, LLC, and Maryland and Virginia
Milk Producers Cooperative Association,
Inc.

                    Plaintiffs,
v.                                             Case No. 1:20-cv-00442

Dairy Farmers of America, Inc.,

                    Defendant.


               MEMORANDUM IN SUPPORT OF PLAINTIFFS’
                 FIRST MOTION TO COMPEL [ECF No. 46]

HUNTON ANDREWS KURTH LLP                        TROUTMAN SANDERS LLP

A. Todd Brown, Sr., N.C. State Bar No. 13806    Jason D. Evans, N.C. State Bar No. 27808
Ryan G. Rich, N.C. State Bar No. 37015          301 S. College Street, 34th Floor
101 South Tryon Street, Suite 3500              Charlotte, NC 28202
Charlotte, North Carolina 28280                 Telephone: (704) 916-1502
Telephone: (704) 378-4700                       jason.evans@troutman.com
tbrown@huntonak.com
rrich@huntonak.com                              James A. Lamberth (pro hac vice)
                                                600 Peachtree Street, NE, Suite 3000
Ryan P. Phair (admitted pro hac vice)           Atlanta, GA 30308
John S. Martin (admitted pro hac vice)          Telephone: (404) 885-3362
Kevin Hahm (admitted pro hac vice)              james.lamberth@troutman.com
Carter C. Simpson (admitted pro hac vice)
2200 Pennsylvania Avenue, NW                    Attorneys for Maryland and Virginia Milk
Washington, DC 20037                            Producers Cooperative Association, Inc.
Telephone: (202) 955-1500
rphair@huntonak.com
martinj@huntonak.com
khahm@huntonak.com
csimpson@huntonak.com

Attorneys for Food Lion, LLC




     Case 1:20-cv-00442-CCE-JLW Document 47 Filed 08/24/20 Page 1 of 12
       Defendant Dairy Farmers of America, Inc. (“DFA”) is refusing to produce

undeniably relevant documents, many of which it already produced this year to the

Department of Justice in its antitrust review, on the grounds that it does not believe the

documents will ultimately be admissible in this litigation. Because there is no legally

cognizable basis to withhold these otherwise discoverable documents, DFA should be

compelled to produce them immediately.

       Over two months ago, after this Court entered an Order (ECF No. 28) allowing for

expedited discovery, Plaintiffs Food Lion, LLC (“Food Lion”) and the Maryland and

Virginia Milk Producers Cooperative Association, Inc. (“MDVA”) served DFA with a

first set of eight Requests for Production. Plaintiffs crafted these expedited requests to go

to the heart of their claims: the anticompetitive effects of DFA’s May 1, 2020, acquisition

of three milk processing plants in the Carolinas as part of the purchase of a nationwide

portfolio of assets (the “Asset Sale”) from Dean Food Company (“Dean”). The Court

ordered DFA to begin producing responsive documents within 30 days of the expedited

Requests, noting that some of Plaintiffs’ Requests were “clearly appropriate” such that

“the Court [did] not anticipate [DFA] will refuse to produce any responsive documents at

all.” Order at 2 n.1.

       DFA is refusing to produce documents based on two broad objections, which form

the basis for Plaintiffs’ current motion.1 First, DFA is refusing to produce relevant


       1
         DFA has raised additional objections to other of Plaintiffs’ first Requests, which
may result in future motions to compel. But because of the expedited schedule in this
case and the critical importance of the documents that are the subject of this motion,
Plaintiffs are filing this motion without delay.
                                            -2-



     Case 1:20-cv-00442-CCE-JLW Document 47 Filed 08/24/20 Page 2 of 12
documents, many of which were already provided to the Department of Justice, on the

grounds that the documents constitute “compromise offers and settlement discussions”

under Federal Rule of Evidence 408 and are therefore entirely exempt from discovery

here. Second, DFA is refusing to produce documents concerning its relationship with

Dean, all of which already were produced to the Department of Justice as part of its

antitrust review, because DFA contends those documents are essentially too old to be

relevant. DFA is wrong on both counts, and it is improperly withholding readily

available documents.

                   BACKGROUND AND REQUESTS AT ISSUE

      Plaintiffs’ Request for Production No. 1 calls for a subset of what DFA already

produced to the Department of Justice:

      Request No. 1: All documents previously produced by DFA or Dean to the
      U.S. Department of Justice and/or state Attorneys General in connection
      with their investigation(s) and review(s) of the Asset Sale, excluding any
      documents that relate exclusively to milk processing plants outside of the
      relevant geographic region.

The other Request at issue as to DFA’s Rule 408 argument reads:

      Request No. 3: All communications between DFA on the one hand and any
      third party on the other, including Dean, regarding potential antitrust or
      competition issues associated with the Asset Sale, excluding any documents
      that relate exclusively to milk processing plants outside of the relevant
      geographic region.

      DFA has refused to produce certain documents responsive to these Requests. The

parties have attempted unsuccessfully to resolve their disagreements through negotiation

pursuant to Local Rule 37.1.



                                           -3-



     Case 1:20-cv-00442-CCE-JLW Document 47 Filed 08/24/20 Page 3 of 12
                               QUESTIONS PRESENTED

   (1) Whether DFA may withhold relevant documents because of a blanket “settlement
       privilege” from discovery under Federal Rule of Evidence 408.

   (2) Whether DFA may withhold relevant materials from a prior litigation that it
       provided to the Department of Justice to aid its antitrust review of the Asset Sale.

                                       ARGUMENT

   I.        DFA Cannot Withhold Relevant Documents in Discovery on the Basis that
             the Documents Could Be Inadmissible Under Rule of Evidence 408.

         DFA refuses to produce relevant documents responsive to Request Nos. 1 and 3

because the documents allegedly include “compromise offers and settlement discussions

[that] are protected [from third-party discovery] by Federal Rule of Evidence 408.”2 See

McDonald Letter of August 10, at 5 (“DFA Letter”), attached as Exhibit A. DFA claims

that there is a blanket “settlement privilege from discovery,” citing in support Goodyear

Tire & Rubber Co. v. Chiles Power Supply, Inc., 332 F.3d 976 (6th Cir. 2003), a Sixth




         2
         DFA has refused to articulate what kind of allegedly confidential
communications or agreements exist. If DFA submitted any material outside the context
of settlement discussions, its Rule 408 objection is inapplicable. In a letter sent July 31,
2020, and in subsequent communications, Plaintiffs have sought clarification as to what
material was submitted to the Department of Justice, and whether DFA was withholding
any such material based on relevance. Plaintiffs further asked DFA to provide a list of
items that it had provided to the Department of Justice that it believes fall outside of
Request No. 1, and asked that DFA confirm that it will produce specific types of
submissions that are typical in a Department of Justice merger investigation. DFA
responded that it “believe[d it had] captured all relevant, non-privileged, non-duplicative
documents relating to raw milk or fluid milk produced or sold in the relevant area which
were produced to the Department of Justice…” McDonald Letter of August 10, at 7.
DFA’s response provides no clarity as to what it provided to the Department of Justice
and whether it is withholding any of its Department of Justice submissions in response to
Request No. 1.
                                            -4-



        Case 1:20-cv-00442-CCE-JLW Document 47 Filed 08/24/20 Page 4 of 12
Circuit case that has been roundly criticized3 and is simply not the law in the Fourth

Circuit. DFA does not deny that these materials are relevant or responsive to Plaintiffs’

Requests.

       Fourth Circuit law is clear: Rule 408 is a rule of evidence, not discovery, and there

is no privilege that shields settlement materials from third-party discovery. Volumetrics

Med. Imaging, LLC v. Toshiba Am. Med. Sys., Inc., No. 1:05-cv-955, 2011 WL 2470460,

at *4 n.7 (M.D.N.C. June 20, 2011) (“[Federal] Rule [of Evidence] 408 does not warrant

protecting settlement negotiations from discovery. On its face, [Federal Rule of Evidence

408] applies to the admissibility of evidence at trial, not to whether evidence is

discoverable.” (quotation omitted)). “The Fourth Circuit has never recognized a

settlement privilege . . . .” Volumetrics Med. Imaging, LLC, at *4 n.5 (quoting Polston v.

Eli Lilly & Co., No. 3:08-3639, 2010 WL 2926159, at *1 (D.S.C. July 23, 2010));

Townsend v. Nestle Healthcare Nutrition, Corp., No. 3:15-cv-06824, 2016 WL 1629363,

at *5 (S.D.W. Va. Apr. 22, 2016) (“Courts within the Fourth Circuit have generally

declined to recognize a federal settlement privilege.”). And courts within the Fourth

Circuit have specifically distinguished the sole case DFA cites in support of its argument.

E.g., Knowledge Learning Corp. v. Maloney, No. cv-MJG-07-3234, 2008 WL 11363658,

at *2 (D. Md. July 31, 2008) (“Since the Sixth Circuit’s [Goodyear] decision, no other

circuit has recognized a federal settlement privilege and the undersigned has declined to

recognize such a privilege.”).


       3
        No other Circuit recognizes this privilege, and Westlaw shows 41 negative
references.
                                            -5-



     Case 1:20-cv-00442-CCE-JLW Document 47 Filed 08/24/20 Page 5 of 12
       “Instead, when determining whether a settlement agreement or information

concerning settlement negotiations are subject to production in discovery, courts in this

circuit have found that relevance not admissibility, is the appropriate inquiry.” Townsend,

2016 WL 1629363, at *5 (emphasis in original) (internal quotation marks omitted). DFA

makes no such argument.

       And these materials are relevant. Plaintiffs issued Request No. 1 because the

Department of Justice and state Attorneys General examined the similar competition

concerns with the Asset Sale that are at issue in this case, and because DFA has argued,

incorrectly, that the Department of Justice’s declination to challenge the Asset Sale in the

markets at issue here has some bearing on the merits of the present case. Def.’s Opp’n to

Pls.’ Mot. for Expedited Disc. (“DFA’s Opposition”), ECF No. 25, at 12-13. The Request

is sufficiently narrow because it expressly excludes documents that pertain only to areas

that are not at issue in this case. Plaintiffs issued Request No. 3 seeking certain third-

party communications because they bear on the same or similar competition concerns

with the Asset Sale that are at issue here. It is routine for merging parties to disclose or

discuss antitrust issues with investors, shareholders, partners, consultants, and others who

learn of a prospective or pending deal, and Plaintiffs seek with this request only to learn

what DFA4 has told third parties about those issues. This Request is narrowly drafted

like the first, as it is limited only to “potential antitrust or competition issues associated

with the Asset Sale.”


       4
         Because DFA now owns almost all of Dean’s books and records, this request and
others also call for legacy Dean information, to the extent DFA possesses it.
                                              -6-



     Case 1:20-cv-00442-CCE-JLW Document 47 Filed 08/24/20 Page 6 of 12
         Because Federal Rule of Evidence 408 is not a basis to exclude relevant

documents from third-party discovery in the Fourth Circuit, Plaintiffs ask that this Court

order DFA to produce any documents responsive to Request Nos. 1 and 3 that it has

withheld on this basis.

   II.      DFA Cannot Withhold Relevant Materials that it Produced to the
            Department of Justice Merely Because They Pertain to Prior Antitrust
            Litigation.

         DFA refuses to produce a second category of documents responsive to Request

No. 1: materials DFA produced to the Department of Justice arising from the

Department’s interest in In re Southeastern Milk Antitrust Litigation, 739 F.3d 262 (6th

Cir. 2014) (“Southeastern Milk”). DFA acknowledges that it produced to the Department

of Justice certain expert reports, written discovery responses, and summary judgment

materials from the Southeastern Milk litigation. DFA Letter at 6. But DFA contends that

those materials are not relevant here and “declines” to produce them on the grounds that

DFA believes that Plaintiffs are attempting to “relitigate Southeastern Milk.”

         But materials from the Southeastern Milk litigation are relevant to both Plaintiffs’

attempted monopolization claim and the 2020 Asset Sale for several reasons, which is

confirmed by the fact that the Department of Justice demanded them as part of its own

antitrust review. Although the anticompetitive conduct at issue in the Southeastern Milk

litigation—which centered around DFA’s agreement to operate Dean’s divested plants at

a loss in exchange for supply rights to Dean’s plants—is distinct from the attempted

monopolization and lessening of competition in recent years at issue in Plaintiffs’



                                              -7-



     Case 1:20-cv-00442-CCE-JLW Document 47 Filed 08/24/20 Page 7 of 12
complaint, the incentives and opportunity to conspire due to a 2001 Side Note and

subsequent long-term supply agreements are shared. ECF No. 1, at ¶¶ 54, 58.5

       The Side Note was conditioned on DFA’s receipt of supply rights to sell raw milk

to Dean for 20 years, from 2001 to 2021, or Dean would face a significant financial

penalty. Compl. ¶ 47. Here, Plaintiffs allege that DFA used the Side Note to force Dean

to stop buying raw milk from MDVA beginning in 2015 and continuing up to the day

before the Asset Sale closed. Compl. ¶ 62. Plaintiffs further allege that DFA’s exercise

of market power through the Side Note in the wake of the Southeastern Milk settlement

violated Section Two of the Sherman Act. Compl. ¶ 166. This exercise of market power

also shows the anticompetitive effects wrought by DFA control over the former Dean

plants’ raw milk purchase decisions, which the Asset Sale makes permanent, in violation

of Section 7 of the Clayton Act. Compl. ¶¶ 63, 160.

       The same Side Note was at issue in Southeastern Milk. There, the plaintiffs

alleged that DFA agreed not to use its own processing plants to compete in the processed

milk business against Dean. In return, Dean agreed—in the Side Note and related milk

supply agreements—to buy its raw milk from DFA. See 739 F.3d at 269, 272-73.

       As the Department of Justice correctly determined, the materials from

Southeastern Milk plainly bear on the issues raised by the Asset Sale and the present

litigation for a number of reasons:


       5
          Paragraph 58 of the Complaint uses the caption used by the trial court, Food Lion
et al. v. Dean Foods Co. et al., No. 2:07-cv-188 (E.D. Tenn.). This case was appealed to
the Sixth Circuit with the caption In re Southeastern Milk Antitrust Litigation.

                                           -8-



     Case 1:20-cv-00442-CCE-JLW Document 47 Filed 08/24/20 Page 8 of 12
           Both cases involve the impact on competition in North and South Carolina
            and the surrounding area of vertical arrangements whereby DFA controls
            the raw milk purchase decisions of the Dean plants;

           Both cases involve the same agreement alleged to be illegal here, the Side
            Note, and extensive evidence was developed in Southeastern Milk
            regarding the circumstances surrounding the negotiation and execution of
            the Side Note;

           Extensive evidence was developed in Southeastern Milk regarding whether
            the Side Note made economic sense for Dean because it forced Dean to pay
            more for DFA’s raw milk than it was already paying for raw milk from
            other sources. The Side Note did make sense, however, as the quid pro quo
            for DFA’s agreement to cause its processed milk plants not to compete with
            Dean;

           The very existence of the Southeastern Milk litigation explains the DFA
            conduct challenged here. The Complaint alleges that DFA refrained from
            exercising its full power under the Side Note to create the artificial
            appearance of competition while Southeastern Milk was pending, and then
            forced Dean to stop buying raw milk from plaintiff MDVA shortly after
            that case settled. Compl. ¶¶ 51-54.

       Further, DFA has no authority to unilaterally “decline” to produce responsive

documents. DFA Letter at 6. Its allegation that Plaintiffs are “attempting to relitigate

Southeastern Milk” is not a basis for withholding materials that are relevant to Plaintiffs’

claims. The Department of Justice was correct to ask for these materials in its

investigation, and Plaintiffs should have them here. DFA cannot use the Department of

Justice investigation as a “sword” that it says insulates the Asset Sale from review here,

DFA’s Opposition at 12-13, and then “shield” Plaintiffs and this Court from seeing the

same record the Department of Justice had before it.

       While Plaintiffs’ arguments are based on relevance, which DFA has not contested,

there should be no issue of burden or proportionality here. DFA has a file of documents

                                            -9-



     Case 1:20-cv-00442-CCE-JLW Document 47 Filed 08/24/20 Page 9 of 12
that were produced to the Department of Justice, which investigated the same transaction

at issue here. Plaintiffs are not, via the present motion, asking DFA to search for

additional documents.6 They ask only that they be permitted to litigate their case with the

benefit of the full record that was given to the Department of Justice. For DFA to do so

would require no more than copy a disk or hard drive.

       Plaintiffs therefore respectfully ask this Court to enter an order compelling DFA to

immediately produce the requested documents.



DATED: August 24, 2020                    Respectfully submitted,

                                          HUNTON ANDREWS KURTH LLP

                                          /s/ Ryan G. Rich
                                          A. Todd Brown, Sr., N.C. State Bar No. 13806
                                          Ryan G. Rich, N.C. State Bar No. 37015
                                          101 South Tryon Street, Suite 3500
                                          Charlotte, North Carolina 28280
                                          Telephone: (704) 378-4700
                                          tbrown@huntonak.com
                                          rrich@huntonak.com

                                          Ryan P. Phair (pro hac vice)
                                          John S. Martin (pro hac vice)
                                          Kevin Hahm (pro hac vice)
                                          Carter C. Simpson (pro hac vice)
                                          2200 Pennsylvania Avenue, NW
                                          Washington, DC 20037
                                          Telephone: (202) 955-1500
                                          rphair@huntonak.com

       6
        Plaintiffs continue to negotiate with DFA over what additional files from
Southeastern Milk exist and may be responsive to other of their first and second Requests
for Production. The present motion to compel a fulsome response to Request No. 1 is
without prejudice to Plaintiffs’ right to request additional materials from Southeastern
Milk that were not produced to the Department of Justice.
                                           - 10 -



     Case 1:20-cv-00442-CCE-JLW Document 47 Filed 08/24/20 Page 10 of 12
                              martinj@huntonak.com
                              khahm@huntonak.com
                              csimpson@huntonak.com

                              Attorneys for Food Lion, LLC

                              TROUTMAN SANDERS LLP

                              /s/ Jason D. Evans
                              Jason D. Evans, N.C. State Bar No. 27808
                              301 S. College Street, 34th Floor
                              Charlotte, NC 28202
                              Telephone: (704) 916-1502
                              jason.evans@troutman.com

                              James A. Lamberth (pro hac vice)
                              600 Peachtree Street, NE, Suite 3000
                              Atlanta, GA 30308
                              Telephone: (404) 885-3362
                              james.lamberth@troutman.com

                              Attorneys for Maryland and Virginia Milk
                              Producers Cooperative Association, Inc.




                               - 11 -



Case 1:20-cv-00442-CCE-JLW Document 47 Filed 08/24/20 Page 11 of 12
                          CERTIFICATE OF WORD COUNT

       I hereby certify that the foregoing brief complies with the word count limitations

set forth in Local Rule 7.3.

       August 24, 2020

                                          /s/ Ryan G. Rich
                                          Ryan G. Rich
                                          Hunton Andrews Kurth LLP




                                           - 12 -



     Case 1:20-cv-00442-CCE-JLW Document 47 Filed 08/24/20 Page 12 of 12
